         Case 1:20-cv-00453-PJK-SCY Document 5 Filed 05/27/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


TODD LOPEZ, Personal Representative
of the Estate of ERIN L. GROGAN,
KINDRA RISSMAN, CURT RISSMANN,
AND ADAM GROGAN,

               Plaintiffs,

   vs.                                                  No. CIV 20-453 PJK-SCY

THE UNITED STATES OF AMERICA,

               Defendant.


                        ORDER GRANTING MOTION TO DISMISS


         THIS MATTER came before the Court on Defendant’s unopposed Motion to Dismiss for

Lack of Subject Matter Jurisdiction filed May 26, 2020. ECF No. 4 The Court is fully advised

in the premises and after consideration, finds that the motion is well taken and should be granted.

         IT IS THEREFORE ORDERED that this matter is dismissed with prejudice, with the

parties to bear their own costs.

                                                     /s/ Paul Kelly Jr.
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
       Case 1:20-cv-00453-PJK-SCY Document 5 Filed 05/27/20 Page 2 of 2



APPROVED/SUBMITTED BY:


/s/ Roberto D. Ortega, 5/26/2020
ROBERTO D. ORTEGA
Assistant United States Attorney
Attorney for Defendant


/s/ Roger I. Smith 5/26/2020
ROGER I. SMITH
Smith Templeman Law Firm, LLC
Attorneys for Plaintiffs




                                      2
